Case 20-04009-elm Doc 8-1 Filed 03/24/20     Entered 03/24/20 19:40:32       Page 1 of 1


                                         Exhibit A


           Claimant/Creditor:   Kapitus Servicing, Inc. f/k/a Colonial Funding Network,
                                Inc. as servicing provider for TVT Capital, LLC

           Debtor (s):          Dwayne Paul Bridges

           Case No.:            19-44181



           Claim Itemization

           Judgment Principal                                $99,086.00

           Interest @ 9%
           (New York Legal Rate)
           From 8/30/16                                      $13,853.04

           Court Costs                                       $550.00

           Interest @ 9%
           (New York Legal Rate)
           From 8/30/16 to 10/10/19                          $31,817.31

           Total Claim                                       $145,306.35
